DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rentel et al. (US 2021/0006076) (hereinafter referred to as Rental).

As for claims 1-20, Rentel discloses the invention as claimed, including:


1. A power supply device, comprising: 

a first set of back-to-back switches including a second terminal and a third terminal, the second terminal being coupled to the first terminal, the third terminal being coupled to at least one load [abstract; figs. 3 and 5 showing energy storage device(s) 106 and/or RESM elements 200 connected to load 202 , paragraphs 0006-0008, 0045-0046 also showing battery and/or RESMs connected to load through the use of back to back switches (elements 100, 101, 111, and 112) having terminals coupled as claimed]; 
a converter that converts a first voltage received from an external power source into a second voltage; and 
a controller [fig. 3, elements(s) 107, 117] that: 
monitors a charge level of the energy storage device [abstract; paragraphs 0037, 0039, 0044-0047]; 
determines a mode of the power supply device as a first mode or a second mode, the first mode being a mode in which the energy storage device is desired to supply power to the at least one load, the second mode being a mode in which the energy storage device is not desired to supply power to the at least one load [abstract; paragraphs 0037, 0039, 0044-0047 – cited portions show that a determination is made about what mode a power supply device is in (SOC, etc.) and that depending on the determination whether or not the individual battery or REMS are allowed to provide charge or be charged all while allowing for a charging mode simultaneously]; and 

2. The power supply device of claim 1, wherein, when the charge level is above a threshold level and the determined mode is the first mode, the controller controls the first set of back-to-back switches to maintain the connection of the energy storage device to the at least one load [abstract; paragraphs 0037, 0039, 0044-0047 – cited portions show that a determination is made about what mode a power supply device is in (SOC, etc.) and that depending on the determination whether or not the individual battery or REMS are allowed to provide charge or be charged all while allowing for a charging mode simultaneously by utilizing the back to back switches of figure 3].  
3. The power supply device of claim 2, wherein, when the charge level is at or below the threshold level or the determined mode is the second mode, the controller controls the first set of back-to back switches to disconnect the energy storage device from the at least one load while still allowing for the energy storage device to be charged by the second voltage [abstract; paragraphs 0037, 0039, 0044-0047 – cited portions show that 
4. The power supply device of claim 3, wherein the first set of back-to-back switches includes first and second transistors having first and second body diodes, respectively, wherein the first transistor is coupled to the first terminal, and wherein the second transistor is coupled between the first transistor and the third terminal [see as cited above in claim 3, especially figure 3].  
5. The power supply device of claim 4, wherein the controller controls the first transistor to be off and the second transistor to be on to disconnect the energy storage device from the at least one load while still allowing for the energy storage device to be charged by the second voltage see as cited in claim 3, wherein the control of transistors through the controller are connected or disconnected to control charging, load provision, and discharging or balancing].  
6. The power supply device of claim 4, further comprising: a second set of back-to-back switches including a fourth terminal and a fifth terminal, wherein the fourth terminal is coupled to the converter, and wherein the fifth terminal is coupled to the at least one load and the third terminal [see second set of back to back switches of figure 3].  
7. The power supply device of claim 6, wherein the second set of back-to-back switches includes third and fourth transistors having third and fourth body diodes, respectively, wherein the third transistor is coupled to the fourth terminal, and wherein the fourth 
8. The power supply device of claim 7, wherein the controller controls the third transistor to be on and the fourth transistor to be on to disconnect the energy storage device from the at least one load while still allowing for the energy storage device to be charged by the second voltage [see as cited in claim 3].  
9. A power supply system, comprising: 
a power source that supplies a first voltage [see as cited in claims 1-3]; and 
a power supply device that supplies power to at least one load at a second voltage [see as cited in claims 1-3], the power supply device including: 
an energy storage device including a first terminal [see as cited in claims 1-3]; 
a first set of back-to-back switches including a second terminal and a third terminal, the second terminal being coupled to the first terminal, the third terminal being coupled to the at least one load [see as cited in claim 3-7]; 
a converter that converts the first voltage into the second voltage [see as cited in claims 1-3]; and 
a controller that: 
monitors a charge level of the energy storage device [see as cited in claims 1-3]; 
determines a mode of the power supply device as a first mode or a second mode, the first mode being a mode in which the energy storage device is desired to supply power to the at least one load, the second mode being a mode in which the energy storage device is not desired to supply power to the at least one load [see as cited in claims 1-3]; and 

10. The power supply system of claim 9, wherein, when the charge level is above a threshold level and the determined mode is the first mode, the controller controls the first set of back-to-back switches to maintain the connection of the energy storage device to the at least one load [see as cited in claim 2].  
11. The power supply system of claim 10, wherein, when the charge level is at or below the threshold level or the determined mode is the second mode, the controller controls the first set of back-to back switches to disconnect the energy storage device from the at least one load while still allowing for the energy storage device to be charged by the second voltage [see as cited in claims 1-3].  
12. The power supply system of claim 11, wherein the first set of back-to-back switches includes first and second transistors having first and second body diodes, respectively, wherein the first transistor is coupled to the first terminal, and wherein the second transistor is coupled between the first transistor and the third terminal [see as cited in claims 1-3].  
13. The power supply system of claim 12, wherein the controller controls the first transistor to be off and the second transistor to be on to disconnect the energy storage 
14. The power supply system of claim 12, further comprising: a second set of back-to-back switches including a fourth terminal and a fifth terminal, wherein the fourth terminal is coupled to the converter, and wherein the fifth terminal is coupled to the at least one load and the third terminal [see as cited in claim 6].  
15. The power supply system of claim 14, wherein the second set of back-to-back switches includes third and fourth transistors having third and fourth body diodes, respectively, wherein the third transistor is coupled to the fourth terminal, and wherein the fourth transistor is coupled between the third transistor and the fifth terminal [see as cited in claim 7].  
16. The power supply system of claim 15, wherein the controller controls the third transistor to be on and the fourth transistor to be on to disconnect the energy storage device from the at least one load while still allowing for the energy storage device to be charged by the second voltage [see as cited in claim 8].  
17. A method for controlling a power supply device, comprising: 
monitoring a charge level of an energy storage device [see as cited in claims 1-3]; 
determining a mode of the power supply device as a first mode or a second mode, the first mode being a mode in which the energy storage device is desired to supply power to at least one load, the second mode being a mode in which the energy storage device is not desired to supply power to the at least one load [see as cited in claims 1-3]; and 
controlling, based on the charge level the determined mode, a first set of back-to-back switches of the power supply device to i) maintain a connection of the energy storage 
18. The method of claim 17, wherein the first set of back-to-back switches includes first and second transistors, the first transistor being coupled to the energy storage device, the second transistor being coupled between the first transistor and a converter that converts a first voltage of the external power source into a second voltage [see as cited in claims 1-3, especially figure 3].  
19. The method of claim 18, wherein, when the charge level is at or below a threshold level or the determined mode is the second mode, the controlling controls the first and second and transistors to disconnect the energy storage device from the at least one load while still allowing for the energy storage device to be charged by the second voltage by controlling the first transistor to be off and the second transistor to be on [see as cited in claims 1-3].  
20. The method of claim 19, wherein the power supply device further comprises: 
a second set of back-to-back switches including third and fourth transistors, the third transistor being coupled to the converter, the fourth transistor being coupled between the third transistor and the second transistor, wherein the controlling controls the third transistor to be on and the fourth transistor to be on to disconnect the energy storage device from the at least one load while still allowing for the energy storage device to be charged by the second voltage [see as cited in claims 1-3 and 5-7, especially figure 3 and the connection or disconnection of individual switches].  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        July 21, 2021